 

 

 

 

 

i} bau '
UNITED STATES Districr COUR! 21 PH 39
SOUTHERN DISTRICT OF NEW YORK

 

 

May iah Lape2 19 CV 4" GB -

Write the full name of each plaintiff.

 

{Include case number if one has been
assigned)

-against-

MYL MV C- pol Asi Sturt Dispetl hy vos ves peptone
Michael Lynch bi f he By Dus oltre) Dyes No
S/ lAgan gut [pospital

Write the full name of each defendant. If you need more

' Space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Il.

COMPLAINT

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include ontly: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17

 

 

 
 

 

Case 1:19-cv-04760-LLS Document 2 Filed 05/21/19 Page 2 of 8

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power}. Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

wf basis for federal-court jurisdiction in your case?
Federal Question
LJ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

[YT rep dro t + aS well aS ExGSnn Foe,
bzonh Aull Ay ris, PraltG as Pra Seu HM (anf hI
Prosecctoual ySCon tact )¥H18 Gt) Biren Urry tron F

iolatynd and bsth intentisns| ane Weqleen, Pipa fry) oF
Emetlmnal fists > « LAr Fy OT peach Hien ed an of

B. If you checked Diversity of Citizenship ty
m aint 4
1. Citizenship of the parties lee Oo

Of what State is each party a citizen?

 

The plaintiff , Iv ff W/ , is a citizen of the State of
(Plaintiff's naffie)

New Yom li

(State in which the person resides and intends to remain.)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

[f more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

 

 
Case 1:19-cv-04760-LLS Document 2 Filed 05/21/19 Page 3 of 8

If the defendant i individual:

The defendant, ¢ ih, ch a ef L Yach , is a citizen of the State of

(Defendant's na
aw soe

or, it} not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

 

If the defendant is a corporation:

Duo
The defendant, WP) vy ype St Borns bee

the State of Iv ew Worf
and. has its principal place of business in the State of WV Cl Yor &

or is incorporated under the laws of (foreign state)

orated under the laws of

 

 

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

[Mariah Lape

f
First Name Middle Initial Last Name

Home/e SS
Street Address WV - ole - Cli Vy

 

SS

 

 

County, City State Zip Code
Dir U6 968"! pass Chang@(@ Gnas CON
Telephone Number Email Address (if availabl

Page 3

 

 

 
 

 

Case 1:19-cv-04760-LLS Document 2 Filed 05/21/19 Page 4of 8

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: [vew Bale Ce Polive (Dept
First Name
oT 3 0 We DV) Teen.

Current worsens; (or war ey served)

County, City State Zip Code

 

 

nonin: [Veto Yorke. Cty Dept. oF. Invastyrhon

First Name Last Name(/

 

Current Job Title (ar other identifying information)

oO Ms 2 A A Ne
Current Work Address (or other ee defendant may be served)

five

County, City State Zip Code

Defendant 3: [Mic hae/ Lynch

First Name O Chis? Name i) f /

Current Job ‘eS (or other periving al (HIT

19> = lol

“oa en y Address (or other address where defendant may be served)

(vy SY >|

County, City siate Zip Code

 

Page 4
 

 

Case 1:19-cv-04760-LLS Document 2 Filed 05/21/19 Page 5of 8

‘sana Sf PornaduS eSports |

First Ni Name Last Name

Current Job Title {or ee information)

 

 

Current Work Address {or other ve where defendant may be serv *)
ONY 7 V J5YD
County, City Stafe Zip Code

I. STATEMENT OF CLAIM

Place(s) of occurrence: «fas enx IVYC CE 1¢0 TH Spree ES Pam rahe $ Med) cal
| Broo nV LASS eateyele es RK), fa ok4yn

Co “irks, PSH D
Date(s) of occurrence: Lew f ‘Ov ows mate of4 es an _ Moy 213? 26/9 |
FACTS: Ort. > 2ETY, cng Mut pl_oPlX, ga fey. !

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed. pn oH h Presen

er Fram Moy Zor] the Mev York Ciky
LokeLbpot Cts emt tic ) how. arrested Me oh
Mol tek, chenges that hows. Sine. -ochn AGS 7
USE BR & Eo Ce chen phesca posts. Pe gelne
Mo Le try Ly | [fh Mery zol f w*S beaky ond
a luen ant?-psychohe medication, be Sahh ot &
Pronnghrut Hos piti] suf the help ok WYPD mmhnrs.
Db w4S Prythin perlen while Vue clip both
WYVPD mempas end Nospital (ba EU allo ring $0
hurthreSEeS). The PVC Dept OF iN veShiga71in &
Lat bars to inlS194 71°, estes ML CRESS Me my fypple
Complaints eL Sevial apule and 6 Crimes
a4 Ain bt immndell md othe "TLEBO ?indineus |S
has reSv [tice Ih real and LaShng emo sna] fain

   
 

Page 5

 

 
 

Case 1:19-cv-04760-LLS Document 2 Filed 05/21/19 Page 6 of 8

and dSbess. Mol- one Sing le, She er ehrenT~
Prom "Marshs's "TPO e/a (bes des Plane)
as peep Ln vibeed (25 of in Comnect? m Fo Do]
OL Knowle dict Gat So Called nveSgqhon “into
OwehtS trite Kgl “Ci IN Eps] and Mot of

TD? eS hs limbafiins Lem Dol arya. Sea te.
Taw entr (gm peChag Py C-Sta Ek a cantracten «
Pon ef Ein | Ins constuet- Lun & foday [PO Faked" 4),
INVEST IG IAIOh, and aloylet the. Cloth 7FO Yor)

lat np lonally, On) wre Pree bor FA Pecan heh

(is 8 ak C COM ufo Sha
INYMIES: ¥ une. Commi fey 9870 Gor Co Pla int feat re! Ae 1,
ye. :

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received. Grp WAP

Beaten /HSav/-hdl Arve kel, Inconcengbed vo)

Lokt woth relCurvirg Fafa ba ceS and Nohtinres
as xl! 0S othe 7S Pp Sumptom<

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

Monel foamage & I AClESS ok
10 fal Gollins

 

 

 

Page 6

 
 

 

Case 1:19-cv-04760-LLS Document 2 Filed 05/21/19 Page 7 of 8

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11. .

agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

z Fel

i, Plaintiff's Signature i

fhevia bh LspQe>_

First Pipe les< Middle Initial Last Name
Street Address C
Ive ew }

 

 

 

County, City State ip Code
Bir 4 )6 4b 59 nye he bal con
Telephone Number Email Address (if available}

I haye read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
es LiNo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 

 

 
 

 

Case 1:19-cv-04760-LLS Document 2 Filed 05/21/19 Page 8 of 8

Com Plain t

HOA Nc hae [Lynch pas smbeenal Wie

ew dente which cove cleo Dp me 4

. Cou! dam a Ais cate C inc UAT jus the sseS s .
| no OO IS Pos feagent st ties
° tance © not hoe |

ewig LVS Ul heages & A Dore

Snopes pe oP ithe a) reral(er Oy and.

posites PD) SCLIMIPAF LOM ; a

Y ny Pp nem pars ho wmotliel re
m el tiple ImeS SiIN@ me Sy on
Che °9 pefen re Ihe

Cy ou C
fre eae Pal Gee Cit (ge
AVES fone
My Heads “/ Gothen Cu ee i, eharging |
ee me, to wan | yang P asic
aus lev fo» / a dh

 

 
